 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARTHELL DAVID JEYS,                               No. 1:18-cv-01212-DAD-BAM
12                        Plaintiff,
13            v.                                         ORDER STRIKING PLAINTIFF’S LODGED
                                                         AMENDED COMPLAINT, ADOPTING
14    BATRA,                                             FINDINGS AND RECOMMENDATIONS,
                                                         AND DISMISSING CERTAIN CLAIMS
15                        Defendant.
                                                         (Doc. Nos. 9, 10)
16

17

18           Plaintiff Carthell David Jeys is a civil detainee proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 9, 2019, the assigned magistrate judge screened plaintiff’s complaint under 28

22   U.S.C. § 1915A and found that it stated a cognizable claim for violation of the Fourteenth

23   Amendment against defendant Batra in his individual capacity arising out of plaintiff’s medical

24   care, but failed to state any other cognizable claims. Plaintiff was ordered to either file a first

25   amended complaint or notify the court of his willingness to proceed only on the claim found to be

26   cognizable in the screening order. (Doc. No. 7.) On January 22, 2019, plaintiff notified the court

27   of his willingness to proceed on the cognizable claim identified by the court. (Doc. No. 8.)

28   /////
                                                         1
 1           Accordingly, on February 14, 2019, the magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s Fourteenth Amendment

 3   claim against defendant Batra, and that all other claims be dismissed. (Doc. No. 9.) The findings

 4   and recommendations were served on plaintiff and contained notice that any objections thereto

 5   were to be filed within fourteen (14) days after service. (Id. at 5–6.) In lieu of objections, on

 6   February 12, 2019, plaintiff lodged an amended complaint. (Doc. No. 10.) Because it was

 7   unclear whether plaintiff intended to file an amended complaint setting forth new claims, initiate

 8   a new action, or to allow this case to proceed on the claim previously found cognizable by the

 9   court, the magistrate judge ordered plaintiff to file written notice clarifying his intent. (Doc. No.

10   11.) On February 27, 2019, plaintiff responded to that order indicating that he wishes to proceed

11   on the cognizable claim as previously identified in the magistrate judge’s screening order. (Doc.

12   No. 12.)1

13           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

15   and recommendations to be supported by the record and by proper analysis.

16           Accordingly,

17           1.     The findings and recommendations issued on January 30, 2019 (Doc. No. 9) are

18                  adopted in full;

19           2.     This action shall proceed on plaintiff’s complaint filed September 7, 2018 (Doc.

20                  No. 1) against defendant Batra in his individual capacity for violation of the
21                  Fourteenth Amendment arising out of plaintiff’s medical care;

22           3.     All other claims are dismissed, with prejudice, due to plaintiff’s failure to state

23                  claims upon which relief may be granted;

24   /////

25   1
       Plaintiff’s response to the magistrate judge’s order indicates that he seeks both injunctive relief
26   and damages. (Doc. No. 12 at 1–2.) To the extent plaintiff is requesting that the court grant him
     immediate relief, the court notes that although plaintiff’s case is proceeding on a cognizable
27   claim, plaintiff has not yet prevailed on the merits of that claim. As such, no relief is yet
     warranted. Plaintiff does not otherwise appear to object to the pending findings and
28   recommendations.
                                                         2
 1        4.    The Clerk of the Court is ordered to strike plaintiff’s amended complaint lodged

 2              with the court on February 12, 2019 (Doc. No. 10); and

 3        5.    This action is referred back to the assigned magistrate judge for further

 4              proceedings consistent with this order.

 5   IT IS SO ORDERED.
 6
       Dated:   April 23, 2019
 7                                                 UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
